Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al (US 2017/0107344 A1)(“Iwaya”).
       Iwaya discloses a light extraction substrate, as Iwaya discloses a light diffusing barrier film including a functional layer (para. 0016),  of an OLED, as Iwaya discloses an electroluminescent device including the film (par. 0002), which it is well known in the art can include an organic electroluminescent device, and an optical adjustment layer (para. 0058),   including
A base substrate, as Iwaya discloses the base is a support (para. 0026) which is a resin (para. 0020), and may be in a roll, which is a disclosure of a flexible substrate
       A porous light scattering layer on the substrate including a first material having holes  therein, as Iwaya discloses a light functional layer (para. 0016)  which is a diffusing layer with roughness profile height of 5nm to 100 nm (para. 0016), and the surface layer is opposite the base (para. 0016), 
A planarization layer on the light scattering layer including a second material
And a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
The scattering structures has voids therein, as Iwaya discloses particles which are hollow particles (para. 0055) within the resin, which is a disclosure of voids in the optical or light scattering layer, the particles may include silica particles (para. 0055) or titanium oxide particles (para. 0056).
                Re claim 2:  Iwaya discloses a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, the amount of the fill which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
            Re claim 3:  Iwaya discloses metal oxide particles, as Iwaya discloses titanium oxide particles (para. 0055).
                         Re claim 4:  Iwaya discloses TiO2  particles, as Iwaya discloses titanium oxide (TiO2) particles (para. 0055).
                      Re claim 13:     Iwaya discloses a light extraction substrate, as Iwaya discloses a light diffusing barrier film including a functional layer (para. 0016),  of an OLED, as Iwaya discloses an electroluminescent device including the film (par. 0002), which it is well known in the art can include an organic electroluminescent device, and an optical adjustment layer (para. 0058),   including
A base substrate, as Iwaya discloses the base is a support (para. 0026) which is a resin (para. 0020), and may be in a roll, which is a disclosure of a flexible substrate
       A porous light scattering layer on the substrate including a first material having holes  therein, as Iwaya discloses a light functional layer (para. 0016)  which is a diffusing layer with roughness profile height of 5nm to 100 nm (para. 0016), and the surface layer is opposite the base (para. 0016), 
A planarization layer on the light scattering layer including a second material
And a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
The scattering structures has voids therein, as Iwaya discloses particles which are hollow particles (para. 0055) within the resin, which is a disclosure of voids in the optical or light scattering layer, the particles may include silica particles (para. 0055) or titanium oxide particles (para. 0056).  With respect to infiltrating, Iwaya discloses a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
                    Re claim 14:   Iwaya discloses method including  forming on a light extraction substrate, as Iwaya discloses a light diffusing barrier film including a functional layer (para. 0016),  of an OLED, as Iwaya discloses an electroluminescent device including the film (par. 0002), which it is well known in the art can include an organic electroluminescent device, and an optical adjustment layer (para. 0058),   including
Forming on a base substrate, as Iwaya discloses the base is a support (para. 0026) which is a resin (para. 0020), and may be in a roll, which is a disclosure of a flexible substrate
       A porous light scattering layer on the substrate including a first material having holes  therein, as Iwaya discloses a light functional layer (para. 0016)  which is a diffusing layer with roughness profile 
height of 5nm to 100 nm (para. 0016), and the surface layer is opposite the base (para. 0016), 
A planarization layer on the light scattering layer including a second material
And a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
The scattering structures has voids therein, as Iwaya discloses particles which are hollow particles (para. 0055) within the resin, which is a disclosure of voids in the optical or light scattering layer, the particles may include silica particles (para. 0055) or titanium oxide particles (para. 0056).  With respect to infiltrating, Iwaya discloses a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).


Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al (US 2017/0107344 A1)(“Iwaya”) as applied to claims 1 and 4 above, and further in view of Nakayama et al (US 2007/0115550 A1)(“Nakayama”).
Iwaya discloses the limitations of claims 1 and 4 as stated above.  Iwaya is silent with respect to the TiO2 being of a dendritic habit, and with respect to a hybrimer.
Nakayama, in the same field of endeavor of void structure in a display device (Abstract), discloses that titanium oxide has a void structure in which the titanium oxide has a porous structure which includes pores which are in communication (para. 0123 ), which is a disclosure of a dendritic habit of theTiO2, and is also a disclosure of a hybrimer, as a hybrimer has a tree branching structure, which is a characteristic of a dendritic habit.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al (US 2017/0107344 A1)(“Iwaya”)as applied to claim 1 above, and further in view of Park et al (US 2017/0255309 A1)(“Park”).
Iwaya discloses the limitations of claim 1 as stated above.  Iwaya is silent with respect to a cross section of the light scattering layer taken in a thickness direction with respect to the recited area of holes.
Park, in the same field of endeavor of flexible display with porous structure (Abstract), discloses protrusions EM and pores PS (para. 0130 and Fig. 6A and Fig. 6B), in which the area of the pores can be made to cover a desired area of the surface on which the protrusions and pores are formed, which is related to the refractive index  (para. 0156).
It would have been obvious to one of ordinary skill in the art to have formed the light scattering layer in the thickness direction in the recited relative areas of holes and scattering layer because Park discloses that the relative areas of the holes and light scattering layer is related to the refractive index, which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.04).
               Re claim 8:  Park, in the same field of endeavor of flexible display with porous structure (Abstract), discloses protrusions EM and pores PS (para. 0130 and Fig. 6A and Fig. 6B), in which the area of the pores can be made to cover a desired area of the surface on which the protrusions and pores are formed, which is related to the refractive index  (para. 0156).  The structures have a mean diameter of about 10 to 30 nm (para. 0118) and a height h1 of about 40 to 60 nm.
It would have been obvious to one of ordinary skill in the art to have formed the light scattering layer in the thickness direction in the recited relative areas of holes and scattering layer because Park discloses that the relative areas of the holes and light scattering layer is related to the refractive index, which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.04).
             Re claim 9:  The combination of Iwaya and Park discloses the longest to shortest length ratio exceeding 1.5 is 50% or more of the total number of voids, as Park discloses the longest to shortest length ratio exceeding 1.5 is 50% or more of the total number of voids (Fig. 6A and Fig. 6B), which one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to have formed the light scattering layer in the thickness direction in the recited relative areas of holes and scattering layer because Park discloses that the relative areas of the holes and light scattering layer is related to the refractive index, which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.04).
             Re claim 10:  The combination of Iwaya and Park discloses the longest to shortest length ratio exceeding 1.5 is 50% or more of the total number of voids, as Park discloses the longest to shortest length ratio exceeding 1.5 is 50% or more of the total number of voids (Fig. 6A and Fig. 6B), which one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to have formed the light scattering layer in the thickness direction in the recited relative areas of holes and scattering layer because Park discloses that the relative areas of the holes and light scattering layer is related to the refractive index, which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.04).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895